Decision
On January 21,1998, the defendant was sentenced to the following: Count I and II: Sexual Intercourse Without Consent, a felony - Forty (40) years in the Montana State Prison on each count; and Count III: Attempt (Sexual Intercourse Without Consent), a felony - Forty (40) years in the Montana State Prison. The sentences imposed in Counts II and III shall run consecutive to the sentence imposed in Count I and consecutive to each other, for a total sentence of one hundred twenty (120) years, with twenty (20) years suspended. This sentence shall also run consecutive to the sentences imposed in DC-96-109 and DC-96-110.
On May 17, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentences shall be amended as follows: Count I: Forty (40) years, with twenty (20) years suspended; Count II: Forty (40) years, with *38twenty (20) years suspended; and Count III: Twenty (20) years, with ten (10) years suspended, to run consecutive with each other, for a total sentence of one hundred (100) years, with fifty (50) years suspended. The defendant must complete all phases of the Sex Offender Treatment Program at the Montana State Prison, prior to being eligible for parole.
DATED this 30th day of May, 2001.
Done in open Court this 17th day of May, 2001.
It is the opinion of the Board that the sentences were clearly excessive, and that they should be consistent with the Pre-Sentence Investigation.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.